UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6162



EDWARD LONNIE MCCARROLL,

                                             Plaintiff - Appellant,

          versus

JAMES HUNT, Governor of North Carolina;
FRANKLIN FREEMAN, Secretary of North Carolina
Department of Corrections; EDWARD DEVITO, Di-
rector, Durham Merchants and Citizens Against
Crime,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-903-5-F)


Submitted:   May 14, 1996                    Decided:   May 24, 1996

Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Lonnie McCarroll, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

as frivolous his claims for relief under 42 U.S.C. § 1983 (1983).

We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. McCarroll     v. Hunt, No. CA-95-903-5-F
(E.D.N.C. Dec. 14, 1995 & Jan. 25, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2